     Case 5:19-cv-02377-MWF-SP Document 1 Filed 12/11/19 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                            Case No.
     JAMES RUTHERFORD, an
12                                            Complaint For Damages And
13   individual,                              Injunctive Relief For:

14                     Plaintiff,              1. VIOLATIONS OF THE
15                                                AMERICANS WITH DISABILITIES
     v.                                           ACT OF 1990, 42 U.S.C. §12181 et
16                                                seq. as amended by the ADA
17                                                Amendments Act of 2008 (P.L. 110-
     GOLDEN TOWER PROPERTIES,
                                                  325).
18   LLC, a California limited liability
     company; and DOES 1-10, inclusive,
19                                             2. VIOLATIONS OF THE UNRUH
                                                  CIVIL RIGHTS ACT, CALIFORNIA
20                    Defendants.                 CIVIL CODE § 51 et seq.
21

22
           Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of
23
     Defendants GOLDEN TOWER PROPERTIES, LLC, a California limited liability
24
     company; and Does 1-10 (“Defendants”) and alleges as follows:
25
                                            PARTIES
26
           1.      Plaintiff is substantially limited in performing one or more major life
27
     activities, including but not limited to: walking, standing, ambulating, sitting; in
28
     addition to twisting, turning and grasping objects. As a result of these disabilities,
                                                1
                                           COMPLAINT
     Case 5:19-cv-02377-MWF-SP Document 1 Filed 12/11/19 Page 2 of 9 Page ID #:2


 1   Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 2   With such disabilities, Plaintiff qualifies as a member of a protected class under the
 3   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA
 4   Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 5   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
 6   Plaintiff’s visits to Defendants' facility and prior to instituting this action, Plaintiff
 7   suffered from a “qualified disability” under the ADA, including those set forth in
 8   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
 9          2.     Plaintiff is informed and believes and thereon alleges that Defendant
10   GOLDEN TOWER PROPERTIES, LLC, a California limited liability company,
11   owned the property located at 1503 South Riverside Avenue, Rialto, California
12   92376 (“Property”) on or around October 25, 2019.
13          3.     Plaintiff is informed and believes and thereon alleges that GOLDEN
14   TOWER PROPERTIES, LLC, a California limited liability company, owns the
15   Property currently.
16          4.     Plaintiff does not know the true name of Defendants, its business
17   capacity, its ownership connection to the Subject Property serving Espinoza’s
18   Family Restaurant (“Business”), or its relative responsibilities in causing the access
19   violations herein complained of. Plaintiff is informed and believes that each of the
20   Defendants herein, including Does 1 through 10, inclusive, is responsible in some
21   capacity for the events herein alleged, or is a necessary party for obtaining
22   appropriate relief. Plaintiff will seek leave to amend when the true names,
23   capacities, connections, and responsibilities of the Defendants and Does 1 through
24   10, inclusive, are ascertained.
25                               JURISDICTION AND VENUE
26          5.     This Court has subject matter jurisdiction over this action pursuant
27   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
28          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
                                                  2
                                             COMPLAINT
     Case 5:19-cv-02377-MWF-SP Document 1 Filed 12/11/19 Page 3 of 9 Page ID #:3


 1   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 2   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 3   federal ADA claims in that they have the same nucleus of operative facts and
 4   arising out of the same transactions, they form part of the same case or controversy
 5   under Article III of the United States Constitution.
 6          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 7   real property which is the subject of this action is located in this district and because
 8   Plaintiff's causes of action arose in this district.
 9                                FACTUAL ALLEGATIONS
10          8.     Plaintiff went to the Business on or about October 25, 2019 for the dual
11   purpose of purchasing menu items and to confirm that this public place of
12   accommodation is accessible to persons with disabilities within the meaning federal
13   and state law.
14          9.     The Business is a facility open to the public, a place of public
15   accommodation, and a business establishment.
16          10.    Parking spaces are one of the facilities, privileges, and advantages
17   reserved by Defendants to persons at the Property serving the Business.
18          11.    Unfortunately, although parking spaces were one of the facilities
19   reserved for patrons, there were no designated parking spaces available for persons
20   with disabilities that complied with the 2010 Americans with Disabilities Act
21   Accessibility Guidelines (“ADAAG”) on October 25, 2019.
22          12.    At that time, instead of having architectural barrier free facilities for
23
     patrons with disabilities, Defendants have: there is no ADASAD compliant van
24
     accessible parking signage in violation of Section 502.6; there is nothing to prevent
25

26   parked vehicles from obstructing the accessible route from the parking area to the

27   entrance (parking spaces and access aisles shall be designed so that cars and vans,
28   when parked, cannot obstruct the required clear width of adjacent accessible routes
                                                  3
                                             COMPLAINT
     Case 5:19-cv-02377-MWF-SP Document 1 Filed 12/11/19 Page 4 of 9 Page ID #:4


 1   per Section 502.7); access aisles shall be at the same level as the parking spaces they
 2
     serve, and changes in level are not permitted per Section 502.4 (here, the access aisle
 3
     at the accessible parking space is ramped up to connect the curb to the street level
 4

 5   creating slopes and cross slopes far exceeding 2%); the curb ramp projects into the

 6   accessible parking space access aisle in violation of Section 406.5 which requires
 7   that curb ramps and the flared sides of curb ramps shall be located so that they do
 8
     not project into vehicular traffic lanes, parking spaces, or parking access aisles; the
 9
     slope of the curb ramp flares at the curb ramp connecting the accessible parking
10

11   spaces to the accessible route exceed 11% in violation of Section 406.3 which

12   requires that the slope does not exceed 10%; there is no accessible route connecting
13   the parking access aisles to an accessible entrance per Sections 206.4 and 208.3.1;
14
     the water supply and drain pipes under the sink are not insulated or otherwise
15
     configured to protect against contact as required by Section 606.5; the toilet paper
16

17   dispenser is located in excess of 9 inches maximum in front of the water closet

18   measured to the centerline of the dispenser in violation of Section 309.4; and, the
19   service counter does not provide for accessibility as required by Section 904.4.1 for
20
     either a parallel or forward approach.
21
           13.    Subject to the reservation of rights to assert further violations of law
22
     after a site inspection found infra, Plaintiff asserts there are additional ADA
23
     violations which affect him personally.
24
           14.    Plaintiff is informed and believes and thereon alleges Defendants had
25
     no policy or plan in place to make sure that there was compliant accessible parking
26
     reserved for persons with disabilities prior to October 25, 2019.
27
           15.    Plaintiff is informed and believes and thereon alleges Defendants have
28
     no policy or plan in place to make sure that the designated disabled parking for
                                                4
                                           COMPLAINT
     Case 5:19-cv-02377-MWF-SP Document 1 Filed 12/11/19 Page 5 of 9 Page ID #:5


 1   persons with disabilities comport with the ADAAG.
 2          16.   Plaintiff personally encountered these barriers. The presence of these
 3   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
 4   conditions at public place of accommodation and invades legally cognizable
 5   interests created under the ADA.
 6          17.   The conditions identified supra in paragraph 12 are necessarily related
 7   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
 8   the major life activities of walking, standing, ambulating, sitting, in addition to
 9   twisting, turning and grasping objects; Plaintiff is the holder of a disabled parking
10   placard; and because the enumerated conditions relate to the use of the accessible
11   parking and the accessible route, relate to the slope and condition of the accessible
12   parking to the accessible entrance, relate to the condition of the accessible service
13   counter, and relate to the use of the accessible restroom.
14          18.   As an individual with a mobility disability who at times relies upon a
15   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
16   accommodations have architectural barriers that impede full accessibility to those
17   accommodations by individuals with mobility impairments.
18          19.   Plaintiff is being deterred from patronizing the Business and its
19   accommodations on particular occasions, but intends to return to the Business for the
20   dual purpose of availing himself of the goods and services offered to the public and
21   to ensure that the Business ceases evading its responsibilities under federal and state
22   law.
23          20.   Upon being informed that the public place of accommodation has
24   become fully and equally accessible, he will return within 45 days as a “tester” for
25   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
26   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
27          21.   As a result of his difficulty experienced because of the inaccessible
28   condition of the facilities of the Business, Plaintiff was denied full and equal access
                                                 5
                                            COMPLAINT
     Case 5:19-cv-02377-MWF-SP Document 1 Filed 12/11/19 Page 6 of 9 Page ID #:6


 1   to the Business and Property.
 2          22.      The Defendants have failed to maintain in working and useable
 3   conditions those features required to provide ready access to persons with
 4   disabilities.
 5          23.      The violations identified above are easily removed without much
 6   difficulty or expense. They are the types of barriers identified by the Department of
 7   Justice as presumably readily achievable to remove and, in fact, these barriers are
 8   readily achievable to remove. Moreover, there are numerous alternative
 9   accommodations that could be made to provide a greater level of access if complete
10   removal were not achievable.
11          24.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
12   alleges, on information and belief, that there are other violations and barriers in the
13   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
14   notice regarding the scope of this lawsuit, once he conducts a site inspection.
15   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
16   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
17   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
18   have all barriers that relate to his disability removed regardless of whether he
19   personally encountered them).
20          25.      Without injunctive relief, Plaintiff will continue to be unable to fully
21   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
22                                 FIRST CAUSE OF ACTION
23   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
24      42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
25                                          (P.L. 110-325)
26          26.      Plaintiff re-alleges and incorporates by reference all paragraphs alleged
27   above and each and every other paragraph in this Complaint necessary or helpful to
28   state this cause of action as though fully set forth herein.
                                                  6
                                              COMPLAINT
     Case 5:19-cv-02377-MWF-SP Document 1 Filed 12/11/19 Page 7 of 9 Page ID #:7


 1         27.    Under the ADA, it is an act of discrimination to fail to ensure that the
 2   privileges, advantages, accommodations, facilities, goods, and services of any place
 3   of public accommodation are offered on a full and equal basis by anyone who owns,
 4   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
 5   Discrimination is defined, inter alia, as follows:
 6                a.     A failure to make reasonable modifications in policies, practices,
 7                       or procedures, when such modifications are necessary to afford
 8                       goods, services, facilities, privileges, advantages, or
 9                       accommodations to individuals with disabilities, unless the
10                       accommodation would work a fundamental alteration of those
11                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
12                b.     A failure to remove architectural barriers where such removal is
13                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
14                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
15                       Appendix "D".
16                c.     A failure to make alterations in such a manner that, to the
17                       maximum extent feasible, the altered portions of the facility are
18                       readily accessible to and usable by individuals with disabilities,
19                       including individuals who use wheelchairs, or to ensure that, to
20                       the maximum extent feasible, the path of travel to the altered area
21                       and the bathrooms, telephones, and drinking fountains serving
22                       the area, are readily accessible to and usable by individuals with
23                       disabilities. 42 U.S.C. § 12183(a)(2).
24         28.    Any business that provides parking spaces must provide accessible
25   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
26   shall be at the same level as the parking spaces they serve. Changes in level are not
27   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
28   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
                                                7
                                           COMPLAINT
     Case 5:19-cv-02377-MWF-SP Document 1 Filed 12/11/19 Page 8 of 9 Page ID #:8


 1   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
 2   designated disabled parking space is a violation of the law and excess slope angle in
 3   the access pathway is a violation of the law.
 4         29.       A public accommodation must maintain in operable working condition
 5   those features of its facilities and equipment that are required to be readily accessible
 6   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 7         30.       Here, the failure to ensure that accessible facilities were available and
 8   ready to be used by Plaintiff is a violation of law.
 9         31.       Given its location and options, Plaintiff will continue to desire to
10   patronize the Business but he has been and will continue to be discriminated against
11   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
12   the barriers.
13                                SECOND CAUSE OF ACTION
14       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
15         32.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
16   above and each and every other paragraph in this Complaint necessary or helpful to
17   state this cause of action as though fully set forth herein.
18         33.       California Civil Code § 51 et seq. guarantees equal access for people
19   with disabilities to the accommodations, advantages, facilities, privileges, and
20   services of all business establishments of any kind whatsoever. Defendants are
21   systematically violating the UCRA, Civil Code § 51 et seq.
22         34.       Because Defendants violate Plaintiff’s rights under the ADA,
23   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
24   52(a).) These violations are ongoing.
25         35.       Plaintiff is informed and believes and thereon alleges that Defendants’
26   actions constitute discrimination against Plaintiff on the basis of a disability, in
27   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
28   previously put on actual or constructive notice that the Business is inaccessible to
                                                  8
                                              COMPLAINT
     Case 5:19-cv-02377-MWF-SP Document 1 Filed 12/11/19 Page 9 of 9 Page ID #:9


 1   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
 2   inaccessible form, and Defendants have failed to take actions to correct these
 3   barriers.
 4                                         PRAYER
 5   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 6   follows:
 7         1.     A preliminary and permanent injunction enjoining Defendants from
 8   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 9   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
10   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
11   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
12   under the Disabled Persons Act (Cal. C.C. §54) at all.
13         2.     An award of actual damages and statutory damages of not less than
14   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
15         3.     An additional award of $4,000.00 as deterrence damages for each
16   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
17   LEXIS 150740 (USDC Cal, E.D. 2016);
18         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
19   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
20

21                               DEMAND FOR JURY TRIAL
22         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
23   raised in this Complaint.
24

25   Dated: December 11, 2019                MANNING LAW, APC
26

27                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
28                                       Attorney for Plaintiff
                                                9
                                           COMPLAINT
